DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment and response received April 14, 2022.  Claim 1 was amended.  Claims 2, 5 and 6 are canceled claims.  Claims 1, 3, 4 and 7-16 are pending.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2011/0121274 A1) is withdrawn due to the cancellation of claim 6.
The declaration under 37 CFR 1.132 filed April 14, 2022 is insufficient to overcome the rejection of the claims based upon Parham et al. (US 2011/0121274 A1) as set forth in the last Office action because:  
The declaration Table 2-1 and Table 3-1 sets forth experimental data for “inventive” compounds 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 15, 16 and 17, which are the following structures:

    PNG
    media_image1.png
    236
    224
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    300
    226
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    275
    218
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    236
    267
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    264
    252
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    235
    220
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    258
    242
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    215
    211
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    243
    267
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    230
    260
    media_image10.png
    Greyscale
.
The above compounds are limited to formula 1 derivatives having very specific instant L1, L2, A, and B groups whereas combinations of instant L1, L2, A, and B groups and substitutions as claimed encompass many more possible derivatives than what are contained within the above “inventive” compounds.  The corresponding L1, L2, A, and B groups within the examples of the Tables are very limited compared to the possible groups within the breadth of the claimed formula 1 compounds.  In the declaration, 13 “inventive” compounds are discussed whereas the claims (including dependent claim 7 having specific compounds) contains hundreds of compounds.  Accordingly, the examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  
Furthermore, the “comparative” compounds discussed have only one specific A or B group, but Parham is not limited to derivatives only having one corresponding A or B group.  Prior art reference Parham teaches it was known in the art before the effective filing date to form fluorene derivatives with two substituent groups.
Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  Per MPEP 2145, “once a prima facie case of obviousness is made by the PTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2011/0121274 A1).
Parham et al. teaches fluorene derivatives for organic electroluminescent devices (see abstract).  The derivative may be according to formula (1) (see par. 11):

    PNG
    media_image11.png
    159
    481
    media_image11.png
    Greyscale
.
In the formula, X may be C(R1)2 (see par, 14), o and n may be zero (see par. 18 and 20), Ar may be a heteroaryl group such as pyridine or triazine (see par. 12 and 30), and R1 may be a group such as aromatic or heteroaromatic ring (see par. 15 and more specifically see definitions in par. 23).  Compounds of Parham correspond to at least where instant L1 or L2 are direct bond as Parham Ar and R1 may be groups directly bonded to the fluorene group.  Specifically regarding the instant R1 and R2 as phenyl groups, Parham R1 (of a C(R1)2 group) may be phenyl (see par. 15, 23, and corresponding R1 groups shown in compounds # 69, 72, 74 of page 16).  Parham Formula (1) corresponds to instant Chemical Formula 1 where Parham Ar and [R1]m are present at 2- or 3- bonding positions of the fluorene core group, respectively, and [R1]o and [Ar]n are not present as o and n are zero and the Parham R1 groups of the Parham X group are each phenyl.  While Parham does not appear to show an example compound of formula (1) where Parham Ar and [R1]m are present at 2- or 3- bonding positions, respectively, and [R1]o and [Ar]n are not present as o and n are zero and the Parham R1 groups of the Parham X group are each phenyl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed such a derivative, because Parham formula (1) is defined to include the required groups.  One would expect to achieve a functional compound within the defined formula (1) with a predictable result and a predictable expectation of success.
	Regarding claims 3 and 4 instant A or B, Parham Ar may include at least triazine or pyridine (see par. 12 and 30) and an R1 may include at least phenyl (see par. 15 and par. 23).
	Regarding claim 7, Parham Formula (1) corresponds to instant Chemical Formula 1 where Parham Ar and [R1]m are present at 2- or 3- bonding positions, respectively, and [R1]o and [Ar]n are not present as o and n are zero and the Parham R1 groups of the Parham X group are each phenyl. More specifically, a Parham Formula (1) may include at least an Ar selected as phenyl substituted triazine (see par. 30) and an R1 selected as dibenzofuran (see par. 15 and 23) per instant compounds # 1-1, 1-2, 1-5, 1-6, 1-9, and 1-10 of instant claim 7.  [Additionally, please see all of defined groups for Parham Ar and R1 meeting the definitions of groups shown within compounds of instant claim 7)].
	Regarding claims 8 and 9, the compound of formula (1) is used in an organic layer between electrodes of a light emitting device (see par. 52).
	Regarding claim 11, compounds of formula (1) may be in an emitting layer with a hole-blocking layer (see Table 2, page 24). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2011/0121274 A1) in view of Nakagawa et al. (US 2004/0124766 A1).
Parham et al. is relied upon as set forth above.
Parham et al. teaches compounds of instant Chemical Formula 1 used in an organic layer of a light emitting device as discussed above; however, it is not seen where a Parham et al. Formula 1 compound is used in a layer specifically described as a hole injecting, hole transporting or electron blocking layer.  In analogous art, Nakagawa et al. teaches an organic layer of an electroluminescent device may comprise an organic layer comprised of a single (i.e., combined functional) layer, which combine light emitting and hole transportation functions within a single layer (see par. 82-91, especially par. 91 and 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a single functional organic layer in a light emitting device including a formula (1) compound as taught by Parham et al., because Nakagawa et al. teaches a device may be constructed having an organic layer comprising functions such as hole transportation/injection and emission as a combined single layer between an anode and a cathode.  One would expect to achieve a functional device within the teachings of Parham et al. and Nakagawa et al. with a predictable result and a reasonable expectation of success.  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2011/0121274 A1) in view of Kawamura (US 2013/0221338).
Parham et al. is relied upon as set forth above.
Parham et al. teaches light emitting devices that may comprise multiple light emitting layers (see Parham par. 52), but Parham et al. does not appear to teach the inclusion of a specific light emitting layer including an arylamine derivative of instant claims 12-13 or an anthracene derivative of instant claims 14-16.  In analogous art, Kawamura et al. describes the following anthracene compound EM2-13 (see  Kawamura page 49) used with a pyrene amine derivative in an emission layer (see  Kawamura par. 62):

    PNG
    media_image12.png
    137
    294
    media_image12.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a Kawamura et al. anthracene compound EM2-13 as an anthracene derivative host material used with a pyrene-diamine derivative dopant in a light emitting layer among a plurality of light emitting layers in a device according to Parham et al., because one would expect the anthracene and pyrene-diamine derivatives to be similarly useful as a host and light emitting dopant in a light emitting layer of a light emitting device with a predictable result and a reasonable expectation of success.  Furthermore, case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 1, 3, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150061174 A (A translation copy is provided with this office action).
KR ‘1174 teaches organic compounds for organic electroluminescence devices (see title).  The following formula is taught (see page 7 of translation copy): 
    PNG
    media_image13.png
    199
    379
    media_image13.png
    Greyscale
.
In the formula, X1 to X3 may be C(Ar2)(Ar3) or N(Ar1) where at least two are N(Ar1) (see page 8 of translation copy).  Accordingly, the X1 may be selected as C(Ar2)(Ar3) and X2 and X3 may be selected as N(Ar1).  The Ar2 and Ar3 may be a C6 aryl group (see page 8 of translation copy) per instant R1 and R2.  The R1 to R6 groups may be hydrogen or a substituent group (see page 8). The X2 and X3 groups read upon instant L1, L2, A and/or B groups. The corresponding R2 and/or R3 may read upon A or B groups or substituent groups of A or B, respectively.  Regarding instant R3 to R8, the R3 and R4 may be hydrogen or deuterium (see page 8 of translation copy).
	Regarding claims 3 and 4, X2- and X3-containing groups of the KR ‘174 formula read upon carbazole group unsubstituted or substituted with phenyl and/or R2 and R3 groups may be selected as C6 to C40 aryl or heteroaryl (see page 8 of translation copy and see pages 9-11). Arylene groups are further specifically described on pages 12, 37 and 38 of the translation copy.
	Regarding claims 8-11, the compound of the formula is included in an organic layer of a device and organic layers are taught to include a hole injection layer, hole transporting layer, a light emitting layer, and an electron transporting layer (see bottom of page 38 of the translation copy).
While KR ‘174 does not appear to show an example compound of the above formula where the X1 is selected as C(Ar2)(Ar3) and Ar2 and Ar3 are each selected as 6 carbon aryl phenyl group, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed such a derivative, because the KR ‘174 formula is defined to include groups as discussed above, which would also result in compounds the same as compounds within the claims.  One would expect to achieve a functional compound within the defined formula of KR ‘174 with a predictable result and a predictable expectation of success.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150061174A in view of Kawamura (US 2013/0221338).
KR 20150061174 is relied upon as set forth above.
KR ‘174 teaches light emitting devices that may comprise a light emitting layer (see bottom of page 38 and page 39 of the translation copy), but KR ‘174 does not appear to teach specific light emitting layer materials which are an arylamine derivative of instant claims 12-13 or an anthracene derivative of instant claims 14-16.  In analogous art, Kawamura et al. describes the following anthracene compound EM2-13 (see  Kawamura page 49) used with a pyrene amine derivative in an emission layer (see  Kawamura par. 62):

    PNG
    media_image12.png
    137
    294
    media_image12.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a Kawamura et al. anthracene compound EM2-13 as an anthracene derivative host material used with a pyrene-diamine derivative dopant in a light emitting layer in a device according to KR ‘174, because one would expect the anthracene and pyrene-diamine derivatives to be similarly useful as a host and light emitting dopant in a light emitting layer of a light emitting device with a predictable result and a reasonable expectation of success.  Furthermore, case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive. 
The declaration Table 2-1 and Table 3-1 sets forth experimental data for “inventive” compounds 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 15, 16 and 17.  The tested “inventive” compounds are limited to formula 1 derivatives having very specific instant L1, L2, A, and B groups whereas L1, L2, A, and B as claimed encompass many more possible groups and substitutions than what are contained within the above “inventive” compounds.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  Furthermore, the “comparative” compounds discussed have one corresponding A or B group, but Parham is not limited to derivatives only having one corresponding A or B group.
In the declaration, 13 “inventive” compounds are discussed whereas dependent claim 7 contains hundreds of compounds and independent claim 1 contains many times more derivatives within the definition of formula 1.  Prior art reference Parham teaches it was known in the art before the effective filing date to form fluorene derivatives with two substituent groups encompassing recited groups.
Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  Per MPEP 2145, “once a prima facie case of obviousness is made by the PTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed.”
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786